Citation Nr: 0414229	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for motor neuron disease 
diagnosed as possible to probable amyotrophic lateral 
sclerosis (ALS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The appellant had a verified, period of active duty for 
training (ACDUTRA) from January 10, 1989, to July 7, 1989, 
with the U.S. Army Reserve.  
 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  
Indianapolis, Indiana.  The RO denied the appellant's claim 
seeking entitlement to service connection for motor neuron 
disease, diagnosed as possible to probable ALS. 

The Board notes that, in a statement dated in October 1999, 
private physician Dr. RP (initials) indicated that the 
appellant had motor neuron disease, and that he believed that 
the appellant was completely, totally, and permanently 
disabled.  With his disorder, there was no reasonable work 
that the appellant could do at the present time or on a long-
term basis.  

In view of the Board's grant of the veteran's compensation 
claim, Dr. RP's statement above constitutes an informal claim 
for total compensation disability based on individual 
unemployability (TDIU).  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The appellant currently has slowly progressive motor 
neuron disease diagnosed as ALS.

2.  Service medical records show that the appellant 
complained of blurred vision, watery and itchy eyes, and 
headaches.

3.  The probative and competent medical evidence of record 
establishes that the appellant's motor neuron disease 
diagnosed as possible to probable ALS cannot satisfactorily 
be dissociated from his period of ACDUTRA. 

CONCLUSION OF LAW

Motor neuron disease diagnosed as possible to probable ALS 
was incurred in active service.  38 U.S.C.A. §§ 101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's December 1988 enlistment examination 
indicated a clinically normal neurological system, upper and 
lower extremities, and spine, other musculoskeletal.  Distant 
vision was noted as 20/25 right, and 20/20 left.  Near vision 
was 20/20 in each eye.  His report of medical history at the 
time indicated good present health.  

Service treatment records dated in March 1989 revealed that 
the appellant had complained of blurred vision.  He indicated 
that this condition had been present for 10 weeks or longer.  
The appellant stated that his eyes got watery and itchy when 
reading, and that letters ran together.  He complained of 
headaches.  The examiner noted a corneal scar on the right 
eye, from trauma at age 9 or 10.  The impression noted was 
asthenopia.  In a signed statement dated in May 1989, the 
appellant indicated he did not desire a separation medical 
examination.

In a statement dated in May 1993, Dr. JF conducted nerve 
conduction and other testing on the appellant's right arm in 
evaluation of severe right hand atrophy.  Following testing, 
the physician indicated a differential diagnosis of herniated 
disc or tumor at the C7-T1 level.  Another possibility noted 
was focal motor neuron disease involving the anterior horn 
cells at the C8 level.  No evidence of widespread denervation 
was found.  The appellant's sensory nerve conduction studies 
were normal.  In July 1993, Dr. JF noted continued weakness 
in the appellant's right hand, as well as continued mild 
intermittent neck pain.  Upon examination, continued marked 
atrophy of the right hand was noted.  He had weakness 
proportional to the atrophy.

In a statement dated in August 1993, Dr. GH stated that the 
appellant had a one to two year history of progressive right 
hand weakness.  He had intermittent neck pain that radiated 
into his right arm.  The physician stated that while his 
diagnosis was not one hundred percent, there was widespread 
agreement that the appellant most likely had a right thoracic 
outlet syndrome, due to the presence of a right cervical rib.  
Dr. GH's statement indicated a belief that this condition was 
causing nearly all of the appellant's disability.

In October 1999, the appellant was treated by Dr. RP.  He 
stated that the appellant had a history going back to the 
early 1990s of gradual slow progressive weakness and atrophy 
in the right hand and arms, but eventually moving to the left 
side.  He had no symptoms in the legs of significance and no 
speech following the respiratory symptoms.  However, the 
symptoms in the arms had been progressive.  They had been 
associated with substantial atrophy and weakness in the 
forearms and hands, and inability to function on the job.  

Upon examination, the appellant showed atrophy and marked 
weakness of grips, interossel, finger flexors, extensors and 
forearm extensors and flexors.  He had compared mild weakness 
of the proximal shoulder group muscles and lower extremities.  
His strength was normal.  He had rare fasciculations in the 
intrinsic hand muscles and forearms.  There was no sensory 
loss in the hands or arms.  Electromyographic (EMG) studies 
confirmed the presence of motor neuron disease affecting the 
arms looking very chronic, but there was no evidence of 
active denervation elsewhere.  A magnetic resonance imaging 
(MRI) of the cervical spine showed abnormal signal throughout 
the cervical cord corresponding to the ventral horn.  Dr. 
RP's impression was that the appellant had a slowly 
progressive motor neuron disease.  It was a form of motor 
neuron disease that was slowly progressive over time, and 
would not improve.  

Private physician Dr. RP submitted a letter dated in March 
2002.  He stated that the appellant had slow motor neuron 
disease with gradual progressive weakness and atrophy in the 
limbs.  The appellant was getting gradually worse over time.  
Upon examination of the appellant, Dr. RP noted disabling 
weakness in the arms with atrophy and preserved muscle 
stretch reflexes.  There was no sensory loss.  Bulbar 
function appeared fairly secure, and his speech was clear.  
He had some leg symptoms and weakness that might have been, 
in part, due to lumbosacral spine or disc disease.  Dr. RP 
concluded that the appellant met ALS escorial criteria for 
possible to probable ALS.

In a statement dated in April 2002, the appellant indicated 
that he could not pass a typing test while at Fort Benjamin 
in Indiana, due to hardly having any hand dexterity.  At Fort 
Benning in Georgia, the appellant stated that his corporal 
noticed a change in the appellant's hands and arms.

According to a radiology report dated in July 2002, the 
veteran had a cervical spine MRI.  The report stated that the 
appellant had a prior diagnosis of ALS, and was now 
complaining of pain and exhibited Lhermitte's Sign.  The 
clinical impression noted was that the MRI was consistent 
with the diagnosis of ALS, and that there was no evidence of 
disc herniation or foraminal stenosis.  

In a statement dated in March 2003, Dr. JF indicated that he 
had first evaluated the appellant in 1993 for similar 
complaints.  The physician recounted that in May 1993, the 
appellant presented with a history of slowly progressive 
weakness in the right hand.  Dr. JF stated that in 
retrospect, this condition probably had been going on for 
several years, dating back at least to 1989.  During that 
time, the appellant was trying to become an office worker for 
the Army, and was being trained in typing.  However, he could 
not achieve the required typing speed with his right hand, 
and Dr. JP believed this was almost certainly related to his 
current problem.  

When he evaluated the appellant in 1993, Dr. JP stated that 
the appellant definitely had atrophy, suggesting that this 
had been going on for some time.  At that time, his diagnosis 
was unclear.  His atrophy seemed to be confined to the C8 
innervated muscles.  Although his initial cervical spine MRI 
scan was normal, subsequent MRI scans showed high signal 
diffusely in the cervical spine in the area of the anterior 
horn cells, suggesting that the appellant had motor neuron 
disease.  Mostly recently, the appellant saw Dr. RP who 
finally made the diagnosis of motor neuron disease.  

Upon examination, it was noted that the appellant had severe 
weakness of hand instrinsics bilaterally, right worse than 
left.  His finger flexors were weak, and strength in the 
lower extremities was normal.  On sensory testing, he had 
patchy decreased pinprick in the right hand, but more in a 
median distribution than ulnar nerve.  The clinical 
assessment was slowly progressive motor neuron disease, 
confined to the arms.  Dr. JF discussed that one of the 
appellant's major concerns was when his condition started.  
Dr. JF stated that in his opinion, his condition was present 
when he was in service in 1989.  However, he could not say 
with any degree of medical certainty that anything in service 
caused this condition, but more likely than not, it was 
present, and Dr. JF believed that this was the reason he 
could not pass the required typing test and probably also led 
to his not being able to continue in the Army.


Criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131 
(West 2002).  

If not shown in service, service connection may be granted 
for organic diseases of the nervous system if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  
 
Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any State.  
INACDUTRA generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c) (2003).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (CAVC affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for motor neuron disease 
diagnosed as ALS has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The question that must be answered is whether the appellant's 
motor neuron disease was incurred during his period of 
ACDUTRA.  

It is clear that the appellant currently has motor neuron 
disease.  Two private physicians have diagnosed the appellant 
with this condition.  In March 2002, private physician Dr. RP 
concluded that the veteran had slow motor neuron disease with 
gradual progressive weakness and atrophy.  While Dr. RP 
suspected that the appellant had motor neuron disease in 
October 1999, it was Dr. RP's March 2002 statement that was 
conclusive of the diagnosis.  Furthermore, in March 2003, 
private physician Dr. JF also diagnosed the appellant with 
slowly progressive motor neuron disease, confined to the 
arms.  

Thus, the veteran has satisfied the first requirement to 
prevail on a claim of entitlement to service connection, the 
disability at issue has been diagnosed.  See Hickson, supra.

Furthermore, the competent and probative medical evidence 
shows that the appellant's motor neuron disease has been 
linked to his period in service, thereby satisfying another 
requirement for prevailing on a claim of entitlement to 
service connection.  As stated above, in a March 2003 
statement, Dr. JF diagnosed the appellant with slowly 
progressive motor neuron disease.  Dr. JF also noted that he 
had first evaluated the appellant in May 1993 for similar 
complaints.  At that time, while his diagnosis was unclear, 
the appellant did present to him with a history of slowly 
progressive weakness in the right hand.  

As part of his March 2003 statement, Dr. JF concluded that in 
retrospect, the appellant's slowly progressive weakness in 
the right hand had been going on for several years, dating 
back to at least 1989.  


He also concluded that it was more likely than not that the 
appellant's slowly progressive motor neuron disease was 
present in 1989, in other words, during active service.  The 
requirement that there be medical evidence of in-service 
incurrence has been satisfied.

Dr. JF's conclusion that the appellant's motor neuron disease 
was incurred during service is highly probative.  He was 
certainly aware of the appellant's condition, as he had been 
following the appellant's weakness in his right hand for 
about 10 years.  Furthermore, his statement is unequivocal.  

When he first evaluated the appellant in 1993, Dr. JF 
indicated that he definitely had atrophy, and this suggested 
to him that the appellant's condition had been going on for 
some time.  After following the appellant for many years, Dr. 
JF was able to state in March 2003 that the appellant's 
progressive weakness of the right hand probably dated back to 
at least 1989, was still present today, and related to his 
underlying motor neuron disease.

It is noted that Dr. RP's diagnosis of the appellant lends 
credibility to Dr. JF's conclusions, and bolsters the 
probative medical evidence of a link between motor neuron 
disease and the appellant's service.  Dr. RP recognized that 
the appellant also had a slow and progressive motor neuron 
disease.  

Significantly, he stated that it was a disease with gradual 
progressive weakness and atrophy in the limbs, and was 
getting gradually worse over time.  Dr. RP's statement that 
the appellant had a history going back to the early 1990s of 
gradual slow progressive weakness and atrophy in the right 
hand further supports the medical connection between the 
appellant's motor neuron disease and his time in service.  

The Board recognizes that the appellant's service records do 
not provide conclusive evidence of manifestations of motor 
neuron disease during service.  Yet, the appellant was not 
entirely symptom-free during ACDUTRA.  

He did experience some blurry vision, watery and itchy eyes, 
and headaches during March 1989.  Despite a lack of medical 
evidence linking these symptoms to a later diagnosed 
condition, the medical evaluations of Dr. RP and Dr. JF, 
nonetheless, provide strong support of the conclusion that 
the appellant's motor neuron disease was incurred during his 
period of ACDUTRA.  In this regard, they relied on the 
appellant's description of his symptomatology which included 
his progressive right hand and consequent elimination from 
consideration from training in a military occupational 
specialty.

Under these circumstances, the Board finds that any 
reasonable doubt with respect to satisfying the three 
requirements to prevail on a grant of entitlement to service 
connection should be resolved in the appellant's favor.  His 
motor neuron disease clearly cannot satisfactorily be 
dissociated from his period of active service in view of the 
probative and competent medical opinions of record relating 
on linking such reflective symptomatology to service as well 
as likely onset therein.  Accordingly, the Board finds that 
the evidentiary record, with application of all pertinent 
governing criteria, supports a grant of entitlement to 
service connection for motor neuron disease, diagnosed as 
possible to probable ALS.  38 U.S.C.A. §§ 101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.304 (2003).


ORDER

Entitlement to service connection for motor neuron disease 
diagnosed as possible to probable ALS is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



